Exhibit 10.178

 



CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into by and
between VG LIFE SCIENCES INC., a Delaware corporation (the “Client”), and Sanjib
Mukherjee (“Consultant”) effective the 10th day of August, 2015.

 

(the Client and Consultant are jointly referred to herein as the “Parties”)

 

WHEREAS, Client is engaged in the business of researching, developing and
distributing products and technology with applications in Life Sciences,
including but not limited to treating autoimmune disease, treating cancer,
biofuel and agricultural oil production; and

 

WHEREAS, Consultant has been engaged in and has experience in the Client’s
business; and

 

WHEREAS, the Client desires to provide for the engagement of Consultant, to
clearly set forth the relationship between the parties, and to restrict
Consultant from using certain confidential information and from competing with
the Client in the future.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows.

 

1) Non-Exclusive Engagement of Consultant; Term. The Client hereby engages
Consultant as its non-exclusive provider of the consulting services described in
this Agreement, for a term (the “Term”) which will commence on the date of this
Agreement and continue on a month-to-month basis or terminated as described in
Section 11.

 

2) Consultant Services. On the terms and conditions set forth in this Agreement,
Consultant will provide the following services to the Client as directed by the
Client (the “Services”).

a)Consultant will assist in the compilation, organization, gathering, ordering,
filing and archiving of data, lab results, white papers, and other information
generated in its research including that conducted, directed or designed by M.
Karen Newell-Rogers, or contracted vendors to aid in the creation of a
restricted access “data room” for Client information concerning its products and
test results; and

b)Consultant will assist and advise the Client in press releases and other areas
in which Consultant has expertise as reasonably requested from time to time by
the Client.

 

3) Method of Providing Services. Consultant shall be available to the management
of the Client as reasonably requested during the Term. Consultant will perform
Services, and may communicate with the Client’s management and other parties,
through personal meetings, correspondence, telephone or video conferences, and
such other methods, and at such times, as mutually determined, subject to the
reasonable convenience of the parties. Unless requested otherwise by the Client,
Consultant shall communicate with the Client’s management through the Client’s
CEO or VP of Intellectual Property. Acting in good faith and consistent with
ordinary business practices with respect to advisory relationships, Consultant
shall devote a reasonable amount of time per month to the provision of the
Services described herein provided that this does not materially conflict with
Consultant’s appointment at Institution.

 

4) Performance. Consultant agrees to at all times faithfully, industriously, and
to the reasonable best of his or her abilities, experience, and talents, perform
all of the Services that may be required of and from him or her pursuant to the
express and explicit terms hereof.

1

 

 

5) Independence of Parties. Nothing contained in this Agreement shall constitute
either party as an employee, partner, co-venturer or agent of the other, it
being intended that each shall act as an independent contractor with respect to
the other. Consultant is not authorized to speak on behalf of the Client or bind
it in any manner.

 

6) Compensation.

a)Fee: $3,500 per month. The monthly fee will consist of $2,000 in cash payment
and $1,500 in common stock. Common stock will be priced at the monthly volume
weighted average price for each month accrued. Stock will be issued quarterly.

 

7) Client Representations and Warranties. The Client hereby represents and
warrants, knowing that Consultant is relying thereon, that:

a)The Client is duly organized, validly existing and in good standing under the
laws of the state of Delaware. The Client is qualified to do business as a
foreign corporation in each state in which its business requires it to be so
qualified.

 

8) Consultant Representations. Consultant hereby represents, knowing that the
Client is relying thereon, that:

a)Consultant has read and accepted the VG LIFE SCIENCES INC. Intellectual
Property Agreement, attached hereto as Exhibit A, which is part of this
Agreement and the provisions of which shall survive the expiration or earlier
termination of this Agreement in strict accordance with the time periods as
described therein.

 

9) Extension and Renewal. The Term will automatically renew annually unless
terminated by the Client or Consultant as described in Section 11.

 

10) Indemnification.

a)The Client hereby indemnifies and defends the Consultant and each of her
executors, heirs, assigns, and representatives, as applicable, (each, an
"Indemnitee") against, and holds each Indemnitee harmless from, any loss,
liability, obligation, deficiency, damage or expense including, without
limitation, interest, penalties, reasonable attorneys' fees and disbursements
(collectively, "Damages"), that any Indemnitee may suffer or incur based upon,
arising out of, relating to or in connection with (whether or not in connection
with any third party claim):

i)any breach of any representation or warranty made by the Client contained in
this Agreement;

ii)the failure of the Client to perform or to comply with any covenant or
condition required to be performed or complied with in accordance with this
Agreement; and

iii)the good faith performance of the Services.

b)Indemnification Procedures for Third Party Claims.

i)Promptly after notice to an Indemnitee of any claim or the commencement of any
action or proceeding, including any actions or proceedings by a third party
(hereafter referred to as "Proceeding" or "Proceedings"), involving any Damage
referred to in this Section, such Indemnitee shall, if a claim for
indemnification in respect thereof is to be made against an Indemnitee pursuant
to this Section, give written notice to the Client, setting forth in reasonable
detail the nature thereof and the basis upon which such party seeks
indemnification hereunder; provided, however, that the failure of any Indemnitee
to give such notice shall not relieve the Client of its obligations hereunder,
except to the extent that the Client is actually prejudiced by the failure to
give such notice.

2

 

 

ii)In the case of any Proceeding by a third party against an Indemnitee, the
Client shall, upon notice as provided above, assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee, and, after notice from the
Client to the Indemnitee of its assumption of the defense thereof, the Client
shall not be liable to such Indemnitee for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
(but the Indemnitee shall have the right, but not the obligation, to participate
at its own cost and expense in such defense by counsel of its own choice) or for
any amounts paid or foregone by the Indemnitee as a result of any settlement or
compromise thereof that is effected by the Indemnitee (without the written
consent of the Client).

iii)Anything in this Section 10 notwithstanding, if both the Client and the
Indemnitee are named as parties or subject to such Proceeding and either party
determines with advice of counsel that there may be one or more legal defenses
available to it that are different from or additional to those available to the
other party or that a material conflict of interest between such parties may
exist in respect of such Proceeding, then the Client may decline to assume the
defense on behalf of the Indemnitee or the Indemnitee may retain the defense on
its own behalf, and, in either such case, after notice to such effect is duly
given hereunder to the other party, the Client shall be relieved of its
obligation to assume the defense on behalf of the Indemnitee, but shall be
required to pay any legal or other expenses including, without limitation,
reasonable attorneys' fees and disbursements, incurred by the Indemnitee in such
defense.

iv)If the Client assumes the defense of any such Proceeding, the Indemnitee
shall cooperate fully with the Client and shall appear and give testimony,
produce documents and other tangible evidence, and otherwise assist the Client
in conducting such defense. The Client shall not, without the consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect of such claim or Proceeding. Provided that proper notice is duly given,
if the Client shall fail promptly and diligently to assume the defense thereof,
then the Indemnitee may respond to, contest and defend against such Proceeding
and may make in good faith any compromise or settlement with respect thereto,
and recover from the Client the entire cost and expense thereof including,
without limitation, reasonable attorneys' fees and disbursements and all amounts
paid or foregone as a result of such Proceeding, or the settlement or compromise
thereof. The indemnification required hereunder shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills or invoices are received or loss, liability,
obligation, damage or expense is actually suffered or incurred.

 

c)The provisions of this Section 10 shall survive the expiration or earlier
termination of this Agreement.

 

11. Termination. Either party may terminate this agreement at any time during
the term hereof with 90 days advance notice by providing written communication
to the other party.

 

12. Termination Payment. Upon termination Consultant shall be entitled to
receive only that compensation due and payable hereunder with respect to periods
ended on or before the date of termination, pro-rated if necessary.

3

 

 

13) Cooperation. The parties shall deal with each other in good faith, good
faith meaning honesty in fact and the observance of all commercial standards of
fair dealing and usages of trade, which are regularly observed within the
industry.

 

14) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

15) Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules. If the parties agree, there shall be one arbitrator;
otherwise there shall be a panel of three arbitrators. The cost of arbitration
shall be borne by the Client. Judgment upon the reward rendered may be entered
in any court having jurisdiction thereof.

 

16) Governing Law and Disputes. This Agreement shall be governed by the laws of
the State of California, without regard to choice of law provisions.

 

17) Waiver. Any party hereto may waive compliance by the other with any of the
terms, provisions and conditions set forth herein; provided, however, that any
such waiver shall be in writing specifically setting forth those provisions
waived thereby. No such waiver shall be deemed to constitute or imply waiver of
any other term, provision or condition of this Agreement.

 

18) Severability. If and to the extent that any court of competent jurisdiction
holds any provision or any part thereof of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.

 

19) Counterpart and Headings. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. All headings in this
Agreement are inserted for convenience of reference and shall not affect its
meaning or interpretation.

 

20) Entire Agreement. This Agreement is and shall be considered to be the only
agreement or understanding between the parties hereto with respect to the
engagement of Consultant by the Client. All negotiations, commitments, and
understandings acceptable to both parties have been incorporated herein. No
letter, telegram, or communication passing between the parties hereto shall be
deemed a part of this Agreement; nor shall it have the effect of modifying or
adding to this Agreement unless it is distinctly stated in such letter,
telegram, or communication that it is to constitute a part of this Agreement and
is to be attached as a rider to this Agreement and is signed by the parties to
this Agreement.

 

21) Modification of Contract. This Agreement cannot be modified by tender,
acceptance or endorsement of any instrument of payment, including check. Any
words contained in an instrument of payment modifying this contract, including a
waiver or release of any claims, or a statement referring to paying in full is
void. This Agreement can only be modified in a separate writing, other than an
instrument of payment, signed by the parties.

 

22) Enforcement. Consultant acknowledges that any remedy at law for breach of
Exhibit A would be inadequate, acknowledges that the Client would be irreparably
damaged by an actual or threatened breach thereof, and agrees that the Client
shall be entitled to an injunction restraining Consultant from any actual or
threatened breach of Exhibit A as well as any further appropriate equitable
relief without any bond or other security being required. The Client may pursue
enforcement of Exhibit A by commencing an action at law or in equity without
first pursuing arbitration pursuant to Section 16 of this Agreement. In addition
to the foregoing, each of the parties hereto shall be entitled to any remedies
available in equity or by statute with respect to the breach of the terms of
this Agreement by the other party.

4

 

 

23) Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.

 

24) Notices. All notices under this Agreement shall be in writing and shall be
sent by certified or registered first class mail, return receipt requested, or
shall be personally delivered, or sent by an overnight delivery service such as
Federal Express, or shall be transmitted by telefax (provided such telefax
message is confirmed by telephonic acknowledgment of receipt or by sending via
other authorized means a confirmation copy of such notice) addressed to the
parties at their respective last known business addresses.

 

Agreed to effective the 10th day of August, 2015.

 

VG LIFE SCIENCES INC.       /s/ John P. Tynan /s/ Sanjib Mukherjee By: John P.
Tynan By: Sanjib Mukherjee     Its: President and CEO Its: Consultant

 

5

 

EXHIBIT A

 

VG LIFE SCIENCES INC. Intellectual Property Agreement

 

(the “VG LIFE SCIENCES INC. IP Agreement”)

 

In consideration of Consultant entering into that certain Consulting Agreement
dated as of the date hereof (the “Consulting Agreement”) with VG LIFE SCIENCES
INC. (“VG”), Consultant agrees as follows. Capitalized terms used herein that
are not defined in this VG LIFE SCIENCES INC. IP Agreement shall be defined as
in the Consulting Agreement.

 

1. Non-Solicitation. Consultant acknowledges that, in the course of performing
Services (as used throughout this VG LIFE SCIENCES, INC. IP Agreement as defined
in the Consulting Agreement) for or on behalf of VG, having access to VG’s
technology, reports, processes, materials, knowledge and know-how, data,
facilities, books and records, Consultant may from time to time receive
Confidential Information (as defined in Paragraph 2, below) of or with respect
to VG and hereby stipulates and agrees that such Confidential Information is a
part of and essential to the operations and goodwill of VG. In connection and in
furtherance of the foregoing, Consultant may not (whether directly or
indirectly; as the principal or on such person’s own account; or solely or
jointly with others as an Consultant, agent, independent contractor, consultant,
general or limited partner, member, stockholder or holder of equity securities
of any other person, other than through ownership of less than one percent of a
class of publicly-traded securities of a company) engage in any of the conduct
or activity described below in this Paragraph 1.

 

(a) Consultant may not, so long as Consultant is a Consultant of VG pursuant to
the Consulting Agreement and until the third anniversary of the effective date
of termination of the Consulting Agreement for any reason, solicit, induce or
influence any person that at such time is (or, during the six (6) month period
ending on the effective date of termination of the Consulting Agreement, was) a
vendor, licensor, licensee, distributor, customer, company, Consultant, or
independent contractor of VG, excluding the University, to terminate any
contract or agreement with VG or leave the service of VG. Consultant
acknowledges that the restrictions in this subparagraph (a) of this Paragraph 1
will not impair Consultant’s ability to carry on Consultant’s profession or earn
a living.

 

(b) Consultant may not, so long as Consultant is a Consultant of VG and until
the third anniversary of the effective date of termination of the Consulting
Agreement for any reason, without the express prior written consent of VG,
participate either directly or indirectly in any discussion or negotiation with
any person that at such time is (or, during the six month period ending on the
effective date of termination of the Consulting Agreement, was) a vendor,
licensor, licensee, distributor, customer, company, Consultant, or independent
contractor of VG the purpose of which discussion or negotiation would be
materially adverse to the interests of VG and the relationship existing between
VG and such person. Consultant acknowledges that the restrictions in this
subparagraph (b) of Paragraph 1 will not impair Consultant’s ability to carry on
Consultant’s profession or earn a living.

 

2. Non-Disclosure of Information. Consultant understands that the covenants and
agreements in this Paragraph 2 may limit Consultant’s ability to earn a
livelihood in a business similar to the business of VG of researching,
developing and distributing biomedical products and technology, but nevertheless
believes that Consultant has received and will receive sufficient consideration
and other benefits from VG so as to clearly justify such restrictions which, in
any event (given Consultant’s education, skills and ability), Consultant does
not believe would prevent Consultant from earning a living:

 

(a) Consultant acknowledges that, in the course of performing Services for or on
behalf of VG, having access to VG’s technology, reports, processes, knowledge
and know-how, data, facilities, books and records, or otherwise being associated
with VG, Consultant will have access to, and become acquainted with,
Confidential Information of or with respect to VG and hereby stipulates and
agrees that such Confidential Information is a part of and essential to the
operations and goodwill of VG. Consultant (i) hereby stipulates and acknowledges
that the Confidential Information constitutes important, material, proprietary
and confidential trade secrets of VG that affect the successful conduct of the
business and goodwill of, VG; (ii) stipulates and acknowledges that any and all
of the Confidential Information is the sole and exclusive property of VG,
regardless of whether Consultant was engaged in the development of any of such
Confidential Information while performing Services for or on behalf of VG; (iii)
agrees to keep all such Confidential Information in strictest confidence, and
not to, directly or indirectly, use or divulge, disclose or communicate to any
person (other than a duly-authorized representative of VG) any such Confidential
Information other than in the ordinary course of business of VG for the benefit
of VG; and (iv) agrees not to copy or otherwise duplicate any such Confidential
Information or knowingly allow anyone else to copy or otherwise duplicate such
Confidential Information, other than in the ordinary course of business of VG
for the benefit of VG. Upon the termination of the Consulting Agreement, and at
any time at the request of VG, shall promptly return to VG all copies of such
Confidential Information delivered to or obtained by Consultant or, at the
election of VG, certify that all copies of such Confidential Information in the
possession of Consultant or any person who received such Confidential
Information from Consultant have been destroyed or erased, except that
Consultant may keep one (1) copy thereof for the purpose of complying with the
terms of this Agreement.

6

 

 

 

(b) “Confidential Information” means, with respect to VG, any technical,
financial, or business information (including, without limitation, manuals,
forms, memoranda, reports, journals, data, test results, correspondence,
business plans, customer lists, pricing lists, contracts, plans or
specifications, or the like) that may disclose (or may reasonably be expected to
disclose) the customs and practices, marketing methods and data, services and
products, methods of doing business, manner of operation, know-how, formulas,
technical data or information, clinical study protocols, patient or biologic
information, manufacturing information or know-how, methods, processes,
compounds, and other confidential information, regardless of whether in written,
oral, graphic, encoded, encrypted, tangible, or intangible forms, all of which
the Consultant hereby acknowledges constitute “trade secrets” within the meaning
of the Uniform Trade Secrets Act, codified at Sections 3426 et seq. of the
California Civil Code.

 

(c) Consultant shall have no obligation to preserve the confidential or
proprietary nature of any information that (i) was already known to Consultant
free of any obligation to keep such information confidential at the time of
disclosure of such information; (ii) is or becomes publicly known through no
wrongful act of Consultant; (iii) is rightfully received from a third person
having no direct or indirect secrecy or confidentiality obligation to VG; (iv)
is disclosed to a third person by VG without restrictions on confidentiality
similar to those contained in this Paragraph 2; (v) is approved for disclosure
by written authorization of VG; (vi) is developed by Consultant or on
Consultant’s behalf independently of the information disclosed to Consultant by
VG as shown by written record; or (vii) Consultant is obligated to produce
pursuant to an order of a court of competent jurisdiction or a valid
administrative or Congressional subpoena, provided that Consultant promptly
notifies VG and cooperates reasonably with VG’s efforts to contest or limit the
scope of such order.

 

(d) Except for the assignment provisions as provided in Section 3 of this VG
LIFE SCIENCES INC. IP Agreement, the provisions of this Paragraph 2 shall apply
to Consultant throughout the term of the Consulting Agreement and continue in
perpetuity.

 

3. Assignment of Inventions. Consultant shall promptly disclose any Consultant
Creations (as defined below) to VG and any such Consultant Creations shall be
VG’s sole property. All original works of authorship that are made by Consultant
(in whole or in part, either alone or jointly with others) during and in the
performance of the Services and that are protectable by copyright are “works
made for hire” as defined in the United States Copyright Act (17 U.S.C.A.
Section 101). “Consultant Creation(s)” means any idea, concept, discovery,
development, device, design, apparatus, use, machine, practice, process, method,
product, composition of matter, improvement, formula, algorithm, literary or
graphical or audiovisual work or sound recording, mask work, or computer program
of any kind (whether or not subject to patent, copyright, trademark, trade
secret, mask work right, or similar protection) that relate(s) in any way to any
of VG’s biological or pharmaceutical products under investigation or development
from time to time, or any manufacturing or production know-how, scientific
know-how, processes, or procedures pertaining thereto that are made by
Consultant, in whole or in part, either solely or jointly with others, during
and in the performance of the Services, provided, however, that Consultant does
not have a pre-existing obligation to assign any such Consultant Creation to the
University. Consultant shall promptly notify VG in advance or at the earliest
reasonable time if any work being performed or proposed by VG to be performed by
Consultant under this Agreement may give rise to Consultant Creations that may
be assignable to University under any agreements.

 

(a) Consultant hereby assigns to VG, and agrees to assign to VG in the future
where appropriate, any and all such Consultant Creations, and agrees to
cooperate with VG in the execution of appropriate instruments assigning and
evidencing such assignment and ownership rights of VG, to the maximum extent
permitted by Section 2870 of the California Labor Code. In order that VG may
perfect and protect its rights to Consultant Creations as provided hereunder,
Consultant agrees that Consultant’s obligations regarding assignment of such
Consultant Creations to VG shall survive termination of Consultant’s engagement
with VG for a term of three years following the date of termination of the
Consulting Agreement for any reason.

 

4. Enforcement. Consultant acknowledges that the covenants and the restrictions
contained in this Agreement are necessary and required for the adequate
protection of VG and are necessary to preserve the goodwill of VG and the value
of its existing Confidential Information, inventions, contracts and
relationships; such covenants relate to matters that are of a special, unique
and extraordinary character that give each of such covenants or restrictions a
special, unique and extraordinary value; and, a breach of any such covenant or
restriction will result in loss of goodwill, invasion of property rights of VG,
unfair competition by the breaching party, and other irreparable harm and
damages to VG, which cannot be adequately compensated by a monetary award. It is
accordingly agreed that VG or any of its subsidiaries shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement. Nothing in this
Agreement shall be construed as prohibiting VG from pursuing any other legal or
equitable remedies available to VG for such breach or threatened breach of any
of the provisions of this Agreement (including, without limitation, recovery of
all damages from Consultant and an equitable accounting of all earnings, profits
and other benefits arising from such violation).

7

 

 

 

5. Conflict. In the event of any conflict between any provision in this
Agreement and any provision in the Consulting Agreement, the provision(s) in the
Consulting Agreement shall govern.

 

AGREED:

 

CONSULTANT

 

 

/s/ Sanjib Mukherjee

 

 

 

VG LIFE SCIENCES INC.

 

/s/ John P. Tynan

Its: President and CEO

 

 

 

 

 

 

DATED: August 10, 2015

 

 

 

 

 

DATED: August 10, 2015

 

 

 

 

 

 

 



8

